  Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 1 of 12



                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                        Case Number:                          -CV-


  ANDRES GOMEZ,
                 Plaintiff
  V.
 GREAT EXPRESSIONS SPECIALTY OF FLORIDA, P.A.,
            Defendant
                                                 /


                                                      COMPLAINT
                 ANDRES GOMEZ (“Plaintiff Gomez” or “Plaintiff”), seeks a permanent injunction requiring a

  change in GREAT EXPRESSIONS SPECIALTY OF FLORIDA, P.A. (“Defendant” or the

  “Company”) corporate polices to cause Defendant’s website to become, and remain, accessible and in

  support thereof asserts as follows:

                                                     INTRODUCTION

       1.             Plaintiff brings this action against Defendant and asserts that its website is not accessible

  to blind and visually impaired consumers in violation of Title III of the Americans with Disabilities

  Act, 42 U.S.C. § 12101 et seq. (the “ADA”) and Section 504 of the Federal Rehabilitation Act, resulting

  in a barrier to access the goods and services offered at Defendant’s physical brick and mortar dental

  clinic. Plaintiff seeks a permanent injunction to cause a change in Defendant’s corporate policies related

  to its web- based technologies so that Defendant’s website will become, and will remain, accessible.

  The website at issue is https://www.greatexpressions.com/ (the“Website”).

            2.           While the increasing pervasiveness of digital information presents an unprecedented

opportunity to increase access to goods and services for people with perceptual or motor disabilities, website

developers and web content developers often implement digital technologies without regard to whether those

technologies can be accessed by individuals with disabilities. This is notwithstanding the fact that accessible

                                                              1
  Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 2 of 12



technology is both readily available and cost effective. As detailed below, Defendant’s Website is once such

instance.


            3.     Blind and visually impaired consumers must use screen reading software or other assistive
  technologies in order to access website content.
            4.     Websites must be designed and maintained so screen reading software and other assistive
  technologies can be integrated into and utilized by disabled individuals.
            5.     Defendant’s Website contains digital barriers which limit the ability of blind and visually
  impaired consumers to access the Website via screen reader software, thus discriminating against
  disabled individuals with visual impairments, like Plaintiff.

            6.     Plaintiff has patronized Defendant’s Website in the past, and intends to continue to

  patronize Defendant’s Website and Defendant’s brick and mortar dental clinic in the future. However,

  unless Defendant is compelled to eliminate the access barriers at issue, and required to change its policies

  so that access barriers do not reoccur on Defendant’s Website, Plaintiff will continue to be denied full

  access to the Website as described, and will be deterred from fully using Defendant’s Website and having

  equal access to the goods and services offered at Defendant’s brick and dental clinic which visually

  capable individuals currently enjoy.

            7.     Furthermore, adherence to an ongoing policy of maintaining accessibility for visually

  impaired users of Defendant’s Website is necessary because websites are typically upgraded and revised

  on a regular basis. If a continuing policy of maintaining accessibility for visually impaired individuals is

  not regularly enforced, it is likely Defendant’s Website will revert back to the inaccessible format which

  discriminated against Plaintiff and others with visual disabilities.

            8.     Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring:

                 a)     Defendant retain a qualified consultant acceptable to Plaintiff (“Mutually Agreed
                        Upon Consultant”) who shall assist Defendant in improving the accessibility of the
                        Website so that it complies with version 2.0 of the Web Content Accessibility
                        Guidelines (“WCAG 2.0 AA”);

                 b)     Defendant works with the Mutually Agreed Upon Consultant to ensure that all
                        employees involved in website development and content development be given web
                        accessibility training on a periodic basis calculated to achieve ongoing compliance
                                                         2
Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 3 of 12



                       with WCAG 2.0 AA;


                c)     Defendant work with the Mutually Agreed Upon Consultant to perform an automated
                       accessibility audit on a periodic basis to evaluate whether Defendant’s Website continues to
                       comply with WCAG 2.0 AA on an ongoing basis;

                d)     Defendant works with the Mutually Agreed Upon Consultant to perform end-user
                       accessibility/usability testing on a periodic basis with said testing to be performed
                       by individuals with various disabilities to evaluate whether Defendants’ Website
                       continues to comply with WCAG 2.0 AA on an ongoing basis; and

                e)     Defendant works with the Mutually Agreed Upon Consultant to evaluate whether the
                       inaccessible website has been rendered accessible, and whether corporate policies
                       related to web- based technologies have been changed in a meaningful manner that
                       will cause the website to remain accessible, the website must be reviewed on periodic
                       basis using both automated accessibility screening tools and end user testing by
                       disabled individuals.

                                         JURISDICTION AND VENUE


        9.       This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 for Plaintiff’s

claims arising under 42 U.S.C. § 12188.

        10.      Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district.

        11.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is the

judicial district in which a substantial part of the acts and omissions giving rise to the claims occurred.


                                                   PARTIES


        12.      Plaintiff Gomez and, at all times relevant hereto, has been a resident of the State of

Florida. Plaintiff Gomez is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing

the ADA set forth at 28 CFR §§ 36.101 et seq.

        13.      Plaintiff is disabled as defined by the ADA as he is substantially limited in performing

one or more major life activities in that he is limited in using his eyes for accurate sight. As such,
                                                         3
Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 4 of 12



Plaintiff is not able to readily utilize the information visually communicated by the Website and utilize

any interactive applications on the Website without the use of appropriate screen reader software.


        14.        Plaintiff uses the term “legally blind” or “blind” to refer to persons with visual

impairments who meet the legal definition of blindness in that they have a visual acuity with correction

of less than or equal to 20 x 200. Some people who meet this definition have limited vision, whereas

others have no vision.


        15.        Plaintiff is legally blind.


       16.         Defendant is a for profit company doing significant business in this judicial district.

Defendant has physical brick and mortar dental locations in this judicial district.


       17.         Defendant owns, operates and maintains brick and mortar dental facilities in the State of

Florida and specifically at 17301 NW 27th Avenue Miami Gardens, FL 33056 which Plaintiff has

attempted to frequent, and would successfully do so, if not for the digital barriers that impede his access

to the location.


       18.         Defendant’s physical dental facilities offer goods and services to the public.

Defendant also offers goods and services to the public through the Website. Defendant’s brick and

mortar dental facilities and website are integrated and are public accommodations pursuant to 42

U.S.C. § 12181(7).


                             FACTUAL BACKGROUND AND ALLEGATIONS


         19.       The Internet has become a significant source of information and a means for conducting

everyday activities such as shopping, banking, etc. for both sighted and blind and visually-impaired

persons, as well as individuals with other perceptual or motor disabilities.


                                                        4
    Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 5 of 12



               20.    Blind individuals may access websites by using keyboards in conjunction with screen

   reader software that converts text to audio. Screen reader software provides the primary method by

   which a blind person may independently use the Internet.

               21.    Unless websites are designed to be read by screen reader software, blind individuals

   are unable to fully access websites and the information, products and services available through the

   website.

               22.    The international website standards organization, W3C, has published WCAG 2.0 AA.

   WCAG 2.0 AA provides widely accepted guidelines for making websites accessible to individuals

   with disabilities. These guidelines have been endorsed by the United States Department of Justice

   and numerous federal courts as essential for achieving accessibility for individuals with disabilities.

               23.   Plaintiff is permanently blind and uses one of the most popular screen reader software in the world in

 order to access the Internet and website content.

         24.         Through the Website, Defendant offers descriptions of services offered, insurance carriers

accepted, address to the dental clinics, and phone number.

         25.         However, Defendant’s website is improperly coded as to dis-allow Plaintiff, and others with

visual disabilities, to adequately access this information as the Website is not compatible with the most popular

screen reader software.

         26.         If Defendant’s Website were coded properly, Plaintiff would be able to know what the services

are, be able to determine the insurance policies accepted, hours of operation of the facility and then travel to said

clinic to utilize the currently inaccessible information on the website to patronize the clinic as a sighted person

might.

         27.         However, because the Defendant’s Website is not accessible to visually impaired individuals

like Plaintiff, Plaintiff is unable to know what exact services are offered at the clinic, unable to determine the

clinic locations, unable to determine whether he can afford the services offered, unable to determine the phone

                                                             5
    Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 6 of 12



number of the clinic, and therefore unable to patronize Defendant’s physical brick and mortar clinic as a sighted

person might.

       28.              There is a physical nexus between Defendant’s website and physical dental clinic in that the

website provides the telephone contact information, the actual location of clinics and access to descriptions of dental

services found at the location. Plaintiff has been denied access to this information based on Defendant’s improperly

coded website that is incompatible with Plaintiff’s screen reader software and therefore unable to adequately

patronize Defendant’s brick and mortar clinic in a substantially equal manner to that of a person with full visual

faculties.

       29.              Despite several attempts to use and navigate the Website, due to the access barriers on the Defendant’s

Website, Plaintiff has been denied the full use and enjoyment of the facilities, goods and services available on the

Website and at Defendant’s dental clinic.

       30.              The barriers at the Website have caused a denial of Plaintiff’s full and equal access multiple times

in the past. These digital barriers deter Plaintiff from attempting to use Defendant’s website and visiting

Defendant’s physical brick and mortar dental clinic. However, Plaintiff intends to use the website in the

future and access Defendant’s dental clinic once the Website becomes accessible.


                   a)   Text equivalent for every non-text element is not provided;
                   b) Information about the meaning and structure of the Website’s content is not conveyed by more
                   than the visual presentation of content;
                   c) When the sequence in which content is presented affects its meaning, a correct reading
                   sequence cannot be programmatically determined;

                   d) Web pages do not have titles that describe topic or purpose;

                   e) Images on the website are not explained to the user with use of a screen reader program;
                      and,


             31.         If the Website were accessible, Plaintiff could independently shop for and research

    services via Defendant’s Website and subsequently travel to receive services at Defendant’s brick

                                                                 6
Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 7 of 12



and mortar locations like non-disabled individuals currently can, but because of Plaintiff’s

disability and Defendant’s denial to its website and brick and mortar location, Plaintiff cannot.

        32.     Upon information and belief, Defendant has never had a plan or policy that is reasonably

calculated to make its Website fully accessible to, and independently usable by blind people.

        33.     If Defendant had an intention to make its Website fully accessible to, and independently

usable by blind people, it failed to adequately implement and execute a policy which provides website

accessibility to visually impaired and disabled individuals.

        34.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant is

required to modify its website to correct the discriminatory conditions as set forth herein.

        35.     The relief requested serves the public interest and the benefit to Plaintiff and the

public far outweigh any detriment to Defendant.

        36.     Without injunctive relief, Plaintiff and other blind individuals will continue to be unable to

independently use the Website in violation of their rights under the ADA.

        37.    Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

this action, and has agreed to pay the undersigned counsel reasonable attorney’s fees, costs, and expenses

from Defendant pursuant to 42 U.S.C. § § 12205 and 12117, and Plaintiff is entitled to attorney’s fees, costs,

and expenses from Defendant.

     CONUT I: SUBSTANTIVE VIOLATION Title III of the ADA, 42 U.S.C. § 12181 et seq.

       38.     The allegations contained in paragraphs 1 through 40 are re-alleged herein.

       39.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No individual shall

be discriminated against on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages or accommodations of any place of public accommodation by any

person who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.
                                                       7
Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 8 of 12



      § 12182(a).

      40.     Defendant’s dental clinic and integrated website are public accommodations within the definition

of Title III of the ADA, 42 U.S.C. § 12181(7).

      41.     There is a physical nexus between Defendant’s website and physical dental clinic in that the

Website provides the contact information of the clinic, description of services offered, and access to detailed

information on the location of the clinic.

      42.     This information cannot be presented to Plaintiff, and others with visual disabilities, due to the

inaccessible nature of Defendant’s Website in that the Website is not properly coded to be compatible with

common screen reader software utilized by Plaintiff and others with visual disabilities.

      43.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods, services, facilities,

privileges, advantages or accommodations of an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

      44.     By having a website which is not properly coded to be compatible with common screen reader

software utilized by Plaintiff and others with visual disabilities, Defendant is in violation of 42 U.S.C. §

12182(b)(1)(A)(i).

      45.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods, services, facilities,

privileges, advantages or accommodations, which is equal to the opportunities afforded to other individuals. 42

U.S.C. §12182(b)(1)(A)(ii).

      46.     By having a website which is not properly coded to be compatible with common screen reader

software utilized by Plaintiff and others with visual disabilities, Defendant is in violation of 42 U.S.C.

§12182(b)(1)(A)(ii).

      47.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes, among

other things: “a failure to make reasonable modifications in policies, practices or procedures, when such

                                                     8
Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 9 of 12



modifications are necessary to afford such goods, services, facilities, privileges, advantages or accommodations

to individuals with disabilities, unless the entity can demonstrate that making such modifications would

fundamentally alter the nature of such goods, services, facilities, privileges, advantages or accommodations; and

a failure to take such steps as may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services, unless the entity can demonstrate that taking such steps would fundamentally

alter the nature of the good, service, facility, privilege, advantage or accommodation being offered or

would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii); see also 28 C.F.R. § 36.303(a).

      48.     By having a website which is not properly coded to be compatible with common screen reader

software utilized by Plaintiff and others with visual disabilities, Defendant is in violation of 42 U.S.C. §

12182(b)(2)(A)(ii)-(iii) and 28 C.F.R. § 36.303(a).

      49.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary aids and

services where necessary to ensure effective communication with individuals with disabilities.” 28 C.F.R.

§ 36.303(c)(1). The regulation sets forth numerous examples of “auxiliary aids and services,” including

“...accessible electronic and information technology; or other effective methods of making visually

delivered materials available to individuals who are blind or have low vision.” 28 C.F.R. § 36.303(b).

      50.     By having a website which is not properly coded to be compatible with common screen reader

software utilized by Plaintiff and others with visual disabilities, Defendant is in violation of 28 C.F.R. §

36.303(b).

      51.     The acts alleged herein constitute violations of Title III of the ADA, and the regulations

promulgated thereunder. Plaintiff, who is blind and has disabilities that substantially limit the major life

activity of seeing within the meaning of 42 U.S.C. §§ 12102(1)(A) and (2)(A), has been denied full and

equal access to Defendant’s Website because of his disability. He has not been provided services that are

provided to other patrons who are not disabled, and/or have been provided services that are inferior to the

                                                      9
 Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 10 of 12



   services provided to non-disabled persons. Defendant has failed to take any prompt and equitable steps to

   remedy its discriminatory conduct. These violations are ongoing.

              52.   Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth and

   incorporated therein, Plaintiff requests relief as set forth below.



                    COUNT II: VIOLATION OF SECTION 504 OF REHABILITATION ACT


        53.          Plaintiff repeats and realleges the foregoing paragraphs in support of this claim.

        54.          Plaintiff is a qualified individual with a disability.

        55.          Upon information and belief, Defendant is a direct recipient of federal financial funding in the

form accepting funding from Medicare and Medicaid insurance plans.

        56.          As a direct recipient of Federal funds and pursuant to Section 504 the Defendant may not

afford a qualified handicapped person an opportunity to participate in or benefit from the aid, benefit, or

service that is not equal to that afforded others; 45 CFR § 84.4 (b)(1)(ii).

        57.          As a direct recipient of federal funds and pursuant to Section 504 the Defendant may not

provide a qualified handicapped person with an aid, benefit, or service that is not as effective as that provided

to others; 45 CFR § 84.4(b)(1)(iii).

        58.          As a direct recipient of federal funds and pursuant to Section 504 the Defendant may not

provide different or separate aid, benefits, or services to handicapped persons or to any class of handicapped

persons unless such action is necessary to provide qualified handicapped persons with aid, benefits, or services

that are as effective as those provided to others; 45 CFR § 84.4 (b)(1)(iv).

        59.          As a direct recipient of federal funds and pursuant to Section 504, Defendant may not

(directly or through contractual or other arrangements) utilize criteria or methods of administration (i) that

have the effect of subjecting qualified handicapped persons to discrimination on the basis of handicap, (ii)


                                                            10
 Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 11 of 12



that have the purpose or effect of defeating or substantially impairing accomplishment of the objectives of the

recipient's program or activity with respect to handicapped persons, or (iii) that perpetuate the discrimination of another

recipient if both recipients are subject to common administrative control or are agencies of the same State; 45 CFR §

84.4 (b)(4).

        60.          As a direct recipient of federal funds and pursuant to Section 504, Defendant is required

to evaluate (with the assistance of interested persons including handicapped persons or organizations

representing handicapped persons) its current policies and practices and the effects thereof that do not or may

not meet the requirements of this part; 45 CFR § 84.6 (c)(1)(i).

        61.          As a direct recipient of federal funds and pursuant to Section 504, Defendant is required

to modify, after consultation with interested persons (including handicapped persons or organizations

representing handicapped persons), any policies and practices that do not meet the requirements of this part;

45 CFR § 84.6(c)(1)(ii).

        62.          As a direct recipient of federal funds and pursuant to Section 504, Defendant is required to

take after consultation with interested persons (including handicapped persons or organizations representing handicapped

persons), appropriate remedial steps to eliminate the effects of any discrimination that resulted from adherence to these

policies and practices; 45 CFR § 84.6 (c)(1)(iii).

        63.          Due to Defendant’s failure to provide an equal opportunity and ensure effective means of

participation through its Website, Plaintiff has been and continues to be unable to access the benefits and

services provided by Defendant, which is readily available to sighted persons although Defendant receives

federal funding without attempting to take remedial action to make its services through its Website

accessible. Defendant is therefore in violation of its obligation to comply with Section 504 of the Federal

Rehabilitation Act.

        64.          Section 504 of the Federal Rehabilitation has been law for over 45 years yet Defendant fails

to provide nondiscriminatory services to visually impaired consumers that it could have reasonably foreseen


                                                             11
 Case 1:21-cv-20831-XXXX Document 1 Entered on FLSD Docket 03/01/2021 Page 12 of 12



would have used its services. This results in deliberate indifference to the discriminatory conduct it engaged

in as prohibited by law.

       65.           As a result of Defendant’s actions, Plaintiff has been injured and suffered emotional pain,

suffering, mental anguish, and other nonpecuniary losses.


                                             PRAYER FOR RELIEF

             WHEREFORE, Plaintiff prays for:
             a.  A Declaratory Judgment that at the commencement of this action Defendant was in
                 violation of the specific requirements of Title III of the ADA and Section 504 of the Federal
                 Rehabilitation Act as described above, and the relevant implementing regulations of the
                 ADA, in that Defendant took no action that was reasonably calculated to ensure that its
                 Websites are fully accessible to, and independently usable by, blind individuals;
             b.  A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.501 (b)
                 which directs Defendant to take all steps necessary to bring the Website into full compliance
                 with the requirements set forth in the ADA, and implementing regulations, so that the
                 Website is fully accessible to, and independently usable by, blind individuals, and which
                 further directs that the Court shall retain jurisdiction for a period to be determined to ensure
                 that Defendant has adopted and is following an institutional policy that will in fact cause
                 Defendant to remain fully in compliance with the law;
             c.  Payment of litigation expenses and costs;
             d.  Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §
                 36.505; and,
              e.  The provision of whatever other relief the Court deems just, equitable and
                  appropriate.


                                                          Respectfully Submitted,

                                                           /s/AlbertoR.Leal
                                                           Alberto R. Leal
                                                           Florida Bar No.: 1002345
                                                           The Leal Law Firm, P.A.
                                                           8927 Hypoluxo Rd. #157
                                                           Lake Worth, FL
                                                           Phone:561-237-2740
                                                           Facsimile: 561-237-2741
                                                           E-Mail: al@thelealfirm.com
                                                           ATTORNEY FOR PLAINTIFF




                                                          12
